Stay order recalled. Writ denied in part and granted in part. The court of appeal properly ruled that relator’s action should have been filed in the Twenty-Fourth Judicial District Court. The court should have transferred this matter to the Twenty-Fourth Judicial District Court, where it will be consolidated with a similar pending action on which the trial judge has deferred ruling until this Court rules in this matter. Accordingly, the application is transferred to the Twenty-Fourth Judicial District Court to conduct a hearing on the petition for injunc-tive relief. Application is otherwise denied.
LEMMON, J., assigns additional concurring reasons.
KIMBALL, J., not on panel.